Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 1 of 20




Lee Mickus
Andrew C. Orr
TAYLOR ANDERSON LLP
1670 Broadway, Suite 900
Denver, Colorado 80202
Telephone: (303) 551-6660
lmickus@talawfirm.com
aorr@talawfirm.com

Dale M. Cendali (application for admission forthcoming)
Shanti Sadtler Conway (application for admission forthcoming)
Tom Loy (application for admission forthcoming)
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800
dale.cendali@kirkland.com
shanti.conway@kirkland.com
tom.loy@kirkland.com

Attorneys for Plaintiffs Ping Identity Holding
Corp. and Ping Identity Corporation

                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO

                                                  )
PING IDENTITY HOLDING CORP. and                   ) Civil Action No.__________________
PING IDENTITY CORPORATION,                        )
                                                  )
                      Plaintiffs,                 )
                                                  ) JURY TRIAL DEMANDED
       v.                                         )
                                                  )
PING, INC. and                                    )
KARSTEN MANUFACTURING                             )
CORPORATION                                       )
                                                  )
                      Defendants.                 )
                                                  )


                                         COMPLAINT
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 2 of 20




       Plaintiffs Ping Identity Holding Corp. and Ping Identity Corporation (collectively and

individually, “Ping Identity”), by their attorneys Taylor Anderson LLP and Kirkland & Ellis LLP,

for their Complaint against Defendants Ping, Inc. and Karsten Manufacturing Corporation

(collectively and individually, “Karsten”), allege as follows.

                                  NATURE OF THE ACTION

       1.     Ping Identity brings this action in response to allegations by Karsten that Ping

Identity’s selection of PING as its stock ticker symbol (the “PING Stock Ticker Symbol”) in

connection with its initial public offering of shares is likely to cause confusion with Karsten’s use

of its PING trademarks.

       2.     Since as early as 2002, Ping Identity has been using PING IDENTITY, as well as

various other PING-formative trademarks, in connection with providing digital security and

identity verification services to businesses. Ping Identity first began filing trademark applications

for its PING-formative marks in 2004, and currently owns nine federal trademark registrations

and various other pending applications for such marks, including PING IDENTITY, PINGID,

PING INTELLIGENT IDENTITY, PINGACCESS, PINGCLOUD PRIVATE TENANT,

PINGDATAGOVERNANCE, PINGDIRECTORY, PINGFEDERATE, PINGINTELLIGENCE,

and PINGONE. Ping Identity also has occasionally referred to itself using the shorthand name

“Ping” on its website and in other materials, in proximity to its full name, “Ping Identity.” In late

2018, the press reported that Ping Identity was exploring a public listing. In connection

therewith, Ping Identity registered the PING Stock Ticker Symbol and publicly announced its

plan on August 23, 2019 to list its common stock under that symbol and the name Ping Identity

Holding Corp.



                                                 2
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 3 of 20




       3.     Karsten is a private company that provides golf-related goods and services to

consumers, such as golf clubs and bags. Karsten and Ping Identity’s respective PING-formative

marks in connection with entirely unrelated goods and services have coexisted without confusion

since at least as early as 2002. Karsten has never opposed the registration of any of Ping

Identity’s U.S. trademark applications, nor otherwise taken issue with Ping Identity’s trademarks.

On September 10, 2019, Karsten’s counsel sent Ping Identity a cease-and-desist letter claiming

that Ping Identity’s use of the PING Stock Ticker Symbol is likely to cause consumer confusion,

and constitutes trademark infringement and unfair competition. Karsten demanded that Ping

Identity select a different stock ticker symbol. Karsten has not taken issue with Ping Identity’s

long-standing use and registration of its name or other PING-formative marks, but rather has only

complained about the PING Stock Ticker Symbol.

       4.     As discussed further below, the PING Stock Ticker Symbol is not likely to cause

consumer confusion with Karsten because, among other things, Karsten is not publicly traded,

the parties offer very different goods and services, stock ticker symbols commonly appear not in

isolation but rather along with the company’s name, the parties’ respective marks and logos are

depicted very differently, Ping Identity’s consumers and potential investors are sophisticated,

investors do not make investment decisions based on stock ticker symbols, and the parties’

respective marks have already coexisted in the marketplace without confusion for over 15 years.

Accordingly, Ping Identity seeks an order from this Court declaring that its use of the PING

Stock Ticker Symbol does not infringe any of Karsten’s claimed trademark rights in the

trademark PING.




                                                 3
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 4 of 20




                                         THE PARTIES

        5.    Plaintiffs Ping Identity Holding Corp. and Ping Identity Corporation both are

corporations of the State of Delaware with their primary place of business at 1001 17th Street,

Denver, Colorado 80202.

        6.    Upon information and belief, Ping, Inc. is a corporation of the State of Arizona

with its primary place of business at 2201 West Desert Cove Ave., Phoenix, Arizona 85029-

4912.

        7.    Upon information and belief, Karsten Manufacturing Corporation is an affiliate of

Ping, Inc. and is a corporation of the State of Arizona with its primary place of business at 2201

West Desert Cove Ave., Phoenix, Arizona 85029.

                                JURISDICTION AND VENUE

        8.    This is an action arising under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202, and the Lanham Act, 15 U.S.C. § 1051 et seq.

        9.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 2201 and 2202

because there is a substantial and concrete controversy between the parties of sufficient

immediacy that warrants a declaratory judgment. This Court has jurisdiction over this matter

pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a) and 15 U.S.C. § 1119, in that

this matter involves an action arising under the Lanham Act.

        10.   This Court has personal jurisdiction and venue is proper in this District pursuant to

28 U.S.C. § 1391(b)(2). The Court has jurisdiction over Karsten because this dispute arises

directly out of Karsten’s contact with Colorado. In particular, Karsten sent a cease and desist

letter to Ping Identity, a Colorado company, seeking to enforce its claimed PING trademarks



                                                 4
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 5 of 20




against Ping Identity’s use of the PING Stock Ticker Symbol, and this action seeks a declaration

regarding such use. The Court also has jurisdiction over Karsten because it has purposefully

availed itself of the privilege of conducting business in Colorado. Upon information and belief,

Karsten markets and sells its PING-branded products in Colorado and asserts rights to its PING

trademarks in Colorado, including in connection with this dispute. Further, upon information

and belief, Karsten is registered with the Colorado Secretary of State. Moreover, Ping Identity is

based in Colorado, plans to use the PING Stock Ticker Symbol in Colorado, and would be

harmed in Colorado if Karsten were allowed to enforce its alleged rights against Ping Identity.

                                  FACTUAL BACKGROUND

                    Ping Identity’s Long Use of PING-Formative Marks
         for Business-to-Business Digital Security and Identity Verification Services

       11.    Since as early as 2002, Ping Identity has used the trademark and name PING

IDENTITY in connection with digital security and identity verification services. Specifically,

Ping Identity offers software and consulting services to businesses in the financial services,

healthcare, public sector, manufacturing, and retail industries. Below is a screenshot of Ping

Identity’s website, showing how it uses its logo,          .




                                                    5
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 6 of 20




       12.    Ping Identity filed trademark applications with the U.S. Patent and Trademark

Office (“PTO”) for its PING IDENTITY name and logos starting in 2004, and currently owns

U.S. Registration Nos. 3127602, 4417517, and 5043691 for those marks.

       13.    Over the years, Ping Identity also has adopted and used various other PING-

formative trademarks for its digital security and identity verification services. For instance, Ping

Identity uses and owns federal registrations for PINGID (Reg. No. 4976216), PINGACCESS

(Reg. No. 4516137), PINGONE (Reg. Nos. 4313616, 4151402, 4151401), and

PINGFEDERATE (Reg. No. 3017959). Ping Identity also owns pending federal applications for

PINGDIRECTORY (Ser. No. 87890296), PINGINTELLIGENCE (Ser. No. 88076420), PING

INTELLIGENT IDENTITY (Ser. No. 88460848), PINGCLOUD PRIVATE TENANT (Ser. No.

88382055), and PINGDATAGOVERNANCE (Ser. No. 87890307). Moreover, Ping Identity has




                                                 6
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 7 of 20




previously used and owned federal registrations for other PING-formative marks for its services,

such as PINGCONNECT, PINGENABLE, PINGLOGIN, and PINGTRUST. Below are

examples of Ping Identity’s use of some of its PING-formative marks.




                                              ***




                                               7
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 8 of 20




                                    ***




                                    ***




                                     8
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 9 of 20




                                                ***




       14.    While PING IDENTITY is and at all times has been Ping Identity’s name and

trademark, for many years it has occasionally referred to itself in text as “Ping” as a shorthand, in

proximity to the PING IDENTITY mark. For instance, on the “Our Company” page of its



                                                  9
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 10 of 20




website, under the PING IDENTITY logo, the company uses the heading “MEET PING” and

refers to itself as “Ping” in the text, as seen in the below screenshot.




                                                  10
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 11 of 20




             Karsten’s PING Marks for Golf Products and Services for Consumers

       15.     Upon information and belief, Karsten manufactures and sells golf products and

services to consumers, such as golf clubs and bags, under the mark PING. Upon information and

belief, the company was founded by Karsten Solheim after he began making putters in his

garage. Upon information and belief, Karsten’s PING mark derived from the “ping” sound that

Mr. Solheim’s first golf product, a metal putter he named the “Ping,” made when it hit the ball.

       16.     Upon information and belief, Karsten is a privately held company and has not

announced any plans to offer stock shares to the public.


       17.     Karsten uses the logo                       , and uses PING in all capital letters, in

connection with its golf products and services, as seen in the below screenshot from its website.




                                                11
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 12 of 20




       18.    Upon information and belief, Karsten has regularly monitored the federal register

for trademarks and applications filed by third parties including the term PING, and over the years

has been aware of Ping Identity’s various PING-formative applications and registrations.

Karsten has not, however, opposed any of Ping Identity’s U.S. trademark applications, nor has it

taken issue with Ping Identity’s trademark use or use of “Ping” as a shorthand for its company

name. Moreover, the PTO has never cited any marks owned by Karsten as potentially presenting

a likelihood of confusion with Ping Identity’s trademark applications. Upon information and

belief, the PTO and Karsten also have allowed various third-party applications for, or that

include, the term PING to proceed to registration.

                                        Karsten’s Demands

       19.    On December 11, 2018, the press reported that investment banks had been hired to

prepare Ping Identity for an initial public offering.

       20.    On August 23, 2019, Ping Identity publicly filed its Form S-1 with the U.S.

Securities and Exchange Commission, and therein announced its planned initial public offering

of shares of common stock. In that public filing, Ping Identity stated that it had applied to list its

common stock under the ticker symbol “PING.”

       21.    On September 9, 2019, Ping Identity filed an updated Form S-1 stating that its

common stock had been approved for listing on the New York Stock Exchange under the ticker

symbol “PING.”

       22.    On September 10, 2019, Karsten sent Ping Identity a cease-and-desist letter,

asserting that Ping Identity’s selection and planned use of the PING Stock Ticker Symbol is

likely to cause confusion, mistake and deception, and thus infringes Karsten’s PING trademarks.



                                                  12
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 13 of 20




Karsten demanded that Ping Identity “immediately take all steps necessary to revise and change

its proposed use of PING® as a stock ticker symbol to a different, non-identical, and non-

confusing, symbol which will not cause confusion, mistake, or deception, in the marketplace.”

       23.    Karsten did not take issue with Ping Identity’s name, trademarks, or marketing

materials, nor did it demand any changes thereto.

                     There Is An Actual Controversy Between The Parties

       24.    The parties offer inherently different goods and services, to different consumer

groups. Ping Identity offers digital security and identity verification services to businesses in the

financial services, healthcare, public sector, manufacturing, and retail industries. In stark

contrast, on information and belief, Karsten offers golf products and services, such as golf clubs

and bags, to individual consumers. The parties and their respective marks have coexisted for

over 15 years without consumer confusion. While Karsten’s September 10, 2019 letter asserted

that there have been instances of actual confusion as a result of the PING Stock Ticker Symbol,

the letter did not specifically identify the supposed instances or attach any evidence thereof and

Ping Identity is not aware of any such instances.

       25.    Further, consumers are unlikely to be confused into believing that there is a

relationship or connection between Ping Identity and Karsten as a result of the PING Stock

Ticker Symbol. Stock ticker symbols refer to a company’s name or goods or services, but upon

information and belief are rarely the exact or full name of a company. Stock ticker symbols do

not appear in a vacuum, but rather generally appear with the full company name (so the company

can readily be identified). For instance, below is an example of how stock tickers, along with

their related company names, appear on the New York Stock Exchange’s online listings



                                                 13
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 14 of 20




directory.




       26.   News outlets also commonly show not only stock tickers, but also the related

company names, so consumers know what company’s publicly traded stock is being referenced.

Below are examples from CNN, MSN, The Wall Street Journal, Yahoo, and CNBC, respectively.




                                              14
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 15 of 20




                                    ***




                                    ***




                                     15
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 16 of 20




                                    ***




                                    ***




                                     16
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 17 of 20




       27.    Moreover, Karsten is a private company, is not publicly traded on any exchange,

and has not announced plans to offer stock shares publicly. As a result of these various factors,

among others, the PING Stock Ticker Symbol is unlikely to cause confusion.

       28.    Nevertheless, Karsten’s September 10, 2019 cease-and-desist letter has given rise

to uncertainty and controversy with respect to Ping Identity’s ability to list its stock under the

PING Stock Ticker Symbol. Ping Identity seeks to resolve this dispute as promptly as possible




                                                  17
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 18 of 20




so it can continue with its initial public offering and listing its stock under the PING Stock Ticker

Symbol.

          29.   To resolve the legal and factual questions raised by Karsten and to afford relief

from the uncertainty and controversy caused by Karsten’s actions, Ping Identity is entitled to a

declaratory judgment that use of the PING Stock Ticker Symbol does not infringe on any

trademark rights Karsten might own.

          30.   Karsten’s assertion that Ping Identity’s use of the PING Stock Ticker Symbol is an

infringement of Karsten’s trademark rights adversely affects Ping Identity, and unless resolved by

the Court the uncertainty and controversy will continue to harm Ping Identity.

                                  FIRST CAUSE OF ACTION
                            Declaratory Judgment of No Infringement
                    (28 U.S.C. §§ 2201 and 2202, and 15 U.S.C. § 1051 et seq.)

          31.   Ping Identity incorporates the allegations of Paragraphs 1–30 as if set forth fully

herein.

          32.   The parties’ respective goods and services are totally unrelated. In particular, Ping

Identity offers digital security and identity verification services to businesses in the financial

services, healthcare, public sector, manufacturing, and retail industries. In stark contrast, on

information and belief, Karsten offers golf products and services, such as golf clubs and bags, to

individual consumers.

          33.   In addition, whereas Ping Identity uses the name and trademark “Ping Identity,”

presents “Ping” with a capital P but otherwise in lower case letters, and uses the logo               ,

Karsten uses the mark PING, presents that term in all capital letters, and uses the logo




                                                  18
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 19 of 20




                   , which uses a different color, font, and design.

       34.    Ping Identity’s business consumers and potential investors in its stock are likely to

be highly sophisticated. Businesses naturally take great care in selecting digital security and

identification verification services and do extensive diligence before engaging such a firm. Upon

information and belief, investors in publicly traded stock also are sophisticated and commonly

research companies before investing in them. Upon information and belief, investors do not

select companies to invest in based on their stock ticker symbols.

       35.    In light of the foregoing, among other factors, consumers are unlikely to

mistakenly believe that there is a connection, affiliation, or relationship between Ping Identity

and Karsten as a result of the PING Stock Ticker Symbol.

       36.    Because Karsten has asserted that the PING Stock Ticker Symbol infringes

Karsten’s trademark rights, notwithstanding the fact that Karsten cannot show the existence of a

likelihood of confusion on the part of relevant consumers, Ping Identity is entitled to a

declaratory judgment of non-infringement as to its PING Stock Ticker Symbol.

                                       REQUESTED RELIEF

       WHEREFORE, Ping Identity prays for relief against Karsten and respectfully requests

that the Court:

       A.         Declare that Ping Identity’s use of the PING Stock Ticker Symbol does not

infringe any trademark or other rights held by Karsten;

       B.         Award to Ping Identity its reasonable attorneys’ fees, expenses and costs in this

action; and




                                                   19
Case 1:19-cv-02665-MEH Document 1 Filed 09/18/19 USDC Colorado Page 20 of 20




        C.      Award to Ping Identity such other and further relief as the Court deems just and

equitable.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Ping Identity demands trial

by jury in this action of all issues triable by jury in this matter.



Dated: September 18, 2019                                Respectfully submitted,


                                                         /s/ Lee Mickus
                                                         Lee Mickus
                                                         Andrew C. Orr
                                                         TAYLOR ANDERSON LLP
                                                         1670 Broadway, Suite 900
                                                         Denver, Colorado 80202
                                                         Telephone: (303) 551-6660
                                                         lmickus@talawfirm.com
                                                         aorr@talawfirm.com

                                                         Dale M. Cendali (application for admission
                                                         forthcoming)
                                                         Shanti Sadtler Conway (application for admission
                                                         forthcoming)
                                                         Tom Loy (application for admission forthcoming)
                                                         KIRKLAND & ELLIS LLP
                                                         601 Lexington Avenue
                                                         New York, New York 10022
                                                         Telephone: (212) 446-4800
                                                         Fax: (212) 446-6460
                                                         dale.cendali@kirkland.com
                                                         shanti.conway@kirkland.com
                                                         tom.loy@kirkland.com


                                                         Attorneys for Plaintiffs Ping Identity Holding
                                                         Corp. and Ping Identity Corporation




                                                    20
